Citation Nr: 0728799	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  06-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a rash, as the 
result of exposure to the herbicide Agent Orange.

2.  Entitlement to an increased evaluation for bilateral 
tinnitus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for left great toe 
degenerative joint disease, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable evaluation for meralgia 
paresthetica, right lower extremity.

5.  Entitlement to a compensable evaluation for thoracic 
outlet syndrome, left upper extremity.

6.  Entitlement to a combined evaluation for service-
connected disabilities in excess of 30 percent.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
December 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in February 2004, 
August 2006, and February 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming in 
which service connection for a rash as the result of exposure 
to the herbicide Agent Orange; increased evaluations for 
bilateral tinnitus, left great toe degenerative joint 
disease, meralgia paresthetica of the right lower extremity, 
and thoracic outlet syndrome, left upper extremity; and a 
combined evaluation for service-connected disabilities in 
excess of 30 percent were denied.

The veteran testified before the undersigned Veterans Law 
Judge in May 2007.  A transcript of the hearing is associated 
with the claims file.

The issues of compensable evaluations for meralgia 
paresthetica of the right lower extremity, and thoracic 
outlet syndrome of the left upper extremity, are addressed in 
the REMAND portion of the decision below are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

In a May 2007 hearing before the undersigned Veterans' Law 
Judge, the veteran withdrew his claims for an increased 
evaluation for service connection for a rash, as the result 
of exposure to the herbicide Agent Orange; increased 
evaluations for bilateral tinnitus and left great toe 
degenerative joint disease; and a combined evaluation for 
service-connected disabilities in excess of 30 percent.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
veteran concerning the claims for an service connection for a 
rash, as the result of exposure to the herbicide Agent 
Orange; increased evaluations for bilateral tinnitus and left 
great toe degenerative joint disease; and a combined 
evaluation for service-connected disabilities in excess of 30 
percent have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issues of 
entitlement to service connection for a rash, as the result 
of exposure to the herbicide Agent Orange; increased 
evaluations for bilateral tinnitus and left great toe 
degenerative joint disease; and a combined evaluation for 
service-connected disabilities in excess of 30 percent; 
hence, there remain no allegations of errors of fact or law 
for appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction and the 
issues of service connection for a rash, as the result of 
exposure to the herbicide Agent Orange; increased evaluations 
for bilateral tinnitus and left great toe degenerative joint 
disease; and a combined evaluation for service-connected 
disabilities in excess of 30 percent is dismissed.


ORDER

The appeal of the claim for service connection for a rash, as 
the result of exposure to the herbicide Agent Orange is 
dismissed.

The appeal of the claim for an increased evaluation for 
bilateral tinnitus is dismissed.

The appeal of the claim for an increased evaluation for left 
great toe degenerative joint disease is dismissed.

The appeal of the claim for a combined evaluation for 
service-connected disabilities in excess of 30 percent is 
dismissed.


REMAND

The veteran seeks compensable evaluations for his service 
connected meralgia paresthetica, right lower extremity and  
thoracic outlet syndrome, left upper extremity.  

In May 2007, the veteran testified that his right lower 
extremity and left upper extremity disabilities had worsened 
since his last VA examination.  He also noted he had 
undergone treatment and clinical testing since then.

Review of the record shows the most recent VA neurological 
examination was conducted in January 2004.  In March 2005, he 
underwent VA examination for his cervical spine.  The most 
recent VA treatment records present are dated in March 2006.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment 
records-to include any and all clinical 
findings-from VA Medical Center (VAMC) 
Cheyenne, Wyoming, and any other VA or 
private medical facility the veteran may 
identify that are not already of record.  

2.  After completion of #1, schedule the 
veteran for medical examinations by the 
appropriate medical professionals to 
determine the nature and extent of his 
service connected meralgia paresthetica, 
right lower extremity and thoracic outlet 
syndrome, left upper extremity.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiners in conjunction with the 
examination. The examiners should 
summarize the medical history, including 
the onset and course of his meralgia 
paresthetica, right lower extremity and  
thoracic outlet syndrome, left upper 
extremity; describe any current symptoms 
and manifestations attributed to meralgia 
paresthetica, right lower extremity and  
thoracic outlet syndrome, left upper 
extremity; and provide diagnoses for any 
and all neurological, musculoskeletal, 
and orthopedic pathology manifested.

3. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for compensable 
evaluations for his meralgia 
paresthetica, right lower extremity and  
thoracic outlet syndrome, left upper 
extremity, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, furnish him with a 
supplemental SOC and afford a reasonable 
period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examination could result in the denial of his claim. 38 
C.F.R. § 3.655 (2006). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


